DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2-7, 9, 14-81 have been canceled. Claims 1, 8, 11-13 remain pending. 
Election/Restrictions
Applicants elected Group I, claims 1-13, 22, without traverse in the reply filed on 11-19-19.
Claims 1, 8, 11-13 remain under consideration. 
Applicant's arguments filed 9-26-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Specification 
The concept of human “cDNA encoding a fragment of CRBN (starting from codon 24, glutamate and ending at the stop codon), consisting of the nucleic acid sequence of SEQ ID NO: 7” in paragraphs 48 and 292 is found in SEQ ID NO: 5 and a calculation of the placement of codon 24 (glutamate) and ending at the stop codon when compared with SEQ ID NO: 7. 
Support for a 5’ homology arm consisting of nucleotides 1-1508 nucleotides of SEQ ID NO: 8 and a 3’ homology arm consisting of nucleotides 4782-6282 of SEQ ID NO: 8 in paragraph 48 and 292 cannot be found. The examiner’s suggestion in the previous office action assumed the 5’ and 3’ arms are readily apparent from SEQ ID NO: 8; however, applicants have not clarified support, and none can be found. Accordingly, the concept is new matter. 
Claim Rejections - 35 USC § 112
Enablement
The rejection of claims 1, 8, 11-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), enablement, has been withdrawn in view of the amendment. 
Written Description
Claims 1, 8, 10-13 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The concept of a “transgenic mouse whose genome comprises a replacement of exon 2 of an endogenous cereblon (CRBN) gene with the nucleic acid sequence of SEQ ID NO: 7” is found in Fig. 2, pg 18, para 47; and pg 103, para 291. 

The concept of replacing exon 2 with SEQ ID NO: 7 such that a “humanized CRBN protein” is expressed in claim 1 lacks written description. 
Pg 103, para 289, teaches exon 1 encodes the first 23 amino acids of CRBN isoform 1 and that the first 23 amino acids are the same in human and mouse CRBN isoform 1. It is assumed SEQ ID NO: 7 is human cDNA beginning at glutamate 24 as shown in Fig. 3A. Expression of the 1st 23 amino acids in exon 1 and the human cDNA of SEQ ID NO: 7 results in expression of a human CRBN; it is not “humanized” as required in claim 1. Accordingly, the concept lacks written description. 

35 USC § 102
The rejection of claim 1 under 35 U.S.C. 102a1 as being anticipated by Ebert (WO 2015/077058) as supported by Manis (NEJM, 2007, Vol. 357, pg 2426-2429) has been withdrawn. Ebert taught a transgenic mouse whose genome comprises a nucleic acid sequence encoding full length human CRBN with 98.7% identity to SEQ ID NO: 5 (pg 11, lines 6-46; BC067811 nucleotides 15-1340). This mouse described by Ebert is equivalent to a mouse whose genome comprises a replacement of exon 2 of an endogenous CRBN gene “with a nucleic acid sequence of SEQ ID NO: 7” as previously required in claim 1. Claim 1 as amended is limited to replacing endogenous exon 2 with the [entire] nucleic acid sequence of SEQ ID NO: 7. 

Claim Rejections - 35 USC § 103
Claim 1 remains rejected under 35 U.S.C. 103 as being unpatentable over Ebert (WO 2015/077058) as supported by Manis (NEJM, 2007, Vol. 357, pg 2426-2429) and in view of Thakurta (2015/0152511), Zhu (Nature Comm., 2019, Vol. 10, No: 1845, pg 1-13), Ramchandani (Mol. Physiol., 2011, Vol. 16, pg 809-817), Albertelli (Mol. Endocrinology, 2006, Vol. 20, No. 6, pg 1248-1260), Kitamoto (Biochemical and Biophysical Res. Comm., 1996, Vol. 222, pg 742-747), Lute (Blood, 2005, Vol. 106, No. 9, pg 3127-3133), and Liu (7504554). 
Ebert taught a transgenic mouse whose genome comprises a nucleic acid sequence encoding full length human CRBN with 98.7% identity to SEQ ID NO: 5 (pg 11, lines 6-46; BC067811 nucleotides 15-1340). Ebert taught the mouse was a “knockin” (claim 31) which encompasses replacing the entire endogenous CRBN gene with an entire human CRBN gene. This is evidenced by Manis who taught a knock-in encompasses an exchange endogenous DNA sequences for exogenous sequences. 
Ebert did not teach replacing exon 2 of the endogenous CRBN gene with the nucleic acid sequence of SEQ ID NO: 7 as required in claim 1. 
However, Thakurta taught SEQ ID NO: 7 useful for treating CRBN-mediated disease, e.g. lupus. 

    PNG
    media_image1.png
    867
    602
    media_image1.png
    Greyscale

Thus, it would have been obvious to those of ordinary skill in the art at the time of filing to replace an endogenous CRBN gene (including exon 2) with a human CRBN gene as described by Ebert by replacing exon 2 with the nucleic acid of SEQ ID NO: 7 described by Thakurta. Those of skill would have recognized that the first 69 nucleotides of the sequence by Thakurta encoded the 1st 23 amino acids of CRBN, were the same in mice and humans, and were in exon 1 of the mouse CRBN gene. Those of ordinary skill in the art at the time of filing would have been motivated to replace exon 2 of the human CRBN gene of Ebert with the nucleic acid of SEQ ID NO: 7 of Thakurta to model expression of the human CRBN of SEQ ID NO: 7 in vivo. 
The CRBN protein expressed by the combined teachings of Ebert and Thakurta is “humanized” because endogenous exon 1 is retained in the mouse and because the CRBN expressed in the mouse contains endogenous amino acids 1-23. 
Zhu described various knockin mice known in the art at the time of applicants’ filing date, including those with partial knockins: 
Ramchandani described replacing an exon of the mouse OPRM1 gene with a human exon. 
Albertelli described replacing an exon of the mouse androgen receptor gene with a human exon. 
Kitamoto described replacing an exon of the mouse prion protein gene with a human exon. 
Lute described replacing exons of the mouse CTLA4 gene with human exons. 
Liu described replacing exons of the mouse CTLA4 gene with human exons. 
Therefore, those of ordinary skill would have had a reasonable expectation of successfully replacing exon 2 with SEQ ID NO: 7 as claimed because it was well-within the purview and skill set of the ordinary artisan at the time of filing. 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above. It would have been obvious to retain exon 1 and replace exon 2 with SEQ ID NO: 7 for reasons set forth above. The CRBN protein expressed by the combined teachings of Ebert and Thakurta is “humanized” because endogenous exon 1 is retained in the mouse and because the CRBN expressed in the mouse contains endogenous amino acids 1-23. 

Claims 1, 8, 11-13 as amended are rejected under 35 U.S.C. 103 as being unpatentable over Ebert (WO 2015/077058) in view of Song (Nature Cell Biol., 2007, Vol. 9, No. 5, pg 573-580), Manis (NEJM, 2007, Vol. 357, pg 2426-2429), Thakurta (9587281) , Zhu (Nature Comm., 2019, Vol. 10, No: 1845, pg 1-13), Ramchandani (Mol. Physiol., 2011, Vol. 16, pg 809-817), Albertelli (Mol. Endocrinology, 2006, Vol. 20, No. 6, pg 1248-1260), Kitamoto (Biochemical and Biophysical Res. Comm., 1996, Vol. 222, pg 742-747), Lute (Blood, 2005, Vol. 106, No. 9, pg 3127-3133), and Liu (7504554).
Ebert taught a transgenic mouse expressing a full length human CRBN with 98.7% identity to SEQ ID NO: 5 (pg 11, lines 6-46; BC067811 nucleotides 15-1340) which has “a nucleic acid of SEQ ID NO: 7. Claim 31 of Ebert says the mouse expressing human CRBN is a knockin mouse, which must mean the mouse expresses a humanized CRBN protein. 
This rejection assumes Ebert did not teach provide adequate guidance that the “knockin” mouse of claim 31 has a replacement of exon 2 of an endogenous CRBN gene with SEQ ID NO: 7 as encompassed by claim 1. 
However, Song replaced a portion of an endogenous gene in a mouse with a human coding sequence (humanized p53 gene; Supp. Fig. 1), and Manis replaced a portion of an endogenous gene in a mouse with a human coding sequence (“a mutated DNA sequence is exchanged for the endogenous sequences” (pg 2427, col. 3, 2nd para). 
Thakurta taught SEQ ID NO: 7 useful for treating CRBN-mediated disease, e.g. lupus. 
Thus, it would have been obvious to those of ordinary skill in the art at the time of filing to make a knockin transgenic mouse expressing a humanized CRBN described by Ebert, wherein the genome of the mouse has a replacement of exon 2 of an endogenous CRBN gene with the nucleic acid of SEQ ID NO: 7 described by Thakurta. Those of skill would have recognized that the first 69 nucleotides of the sequence by Thakurta encoded the 1st 23 amino acids of CRBN, were the same in mice and humans, and were in exon 1 of the mouse CRBN gene. Those of ordinary skill in the art at the time of filing would have been motivated to make a mouse that expressed humanized CRBN expression found in lupus. Those of ordinary skill in the art at the time of filing would have been motivated to replace the human CRBN that is 98.7% identical to SEQ ID NO: 5 of Ebert with the human CRBN that is SEQ ID NO: 7 of Thakurta to model expression of the human CRBN of SEQ ID NO: 7 in vivo. 
The CRBN protein expressed by the combined teachings of Ebert, Song, Thakurta is “humanized” because endogenous exon 1 is retained in the mouse and because the CRBN expressed in the mouse contains endogenous amino acids 1-23. 
Zhu described various knockin mice known in the art at the time of applicants’ filing date, including those with partial knockins: 
Ramchandani described replacing an exon of the mouse OPRM1 gene with a human exon. 
Albertelli described replacing an exon of the mouse androgen receptor gene with a human exon. 
Kitamoto described replacing an exon of the mouse prion protein gene with a human exon. 
Lute described replacing exons of the mouse CTLA4 gene with human exons. 
Liu described replacing exons of the mouse CTLA4 gene with human exons. 
Therefore, those of ordinary skill would have had a reasonable expectation of successfully replacing exon 2 with SEQ ID NO: 7 as claimed because it was well-within the purview and skill set of the ordinary artisan at the time of filing. 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above. It would have been obvious to retain exon 1 and replace exon 2 with SEQ ID NO: 7 for reasons set forth above. The CRBN protein expressed by the combined teachings is “humanized” because endogenous exon 1 is retained in the mouse and because the CRBN expressed in the mouse contains endogenous amino acids 1-23. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632